Citation Nr: 0737504	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-35 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and S.P.


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from September 1941 to April 1942, and Philippine guerilla 
and combination service from July 1945 to March 1946.  He 
died in February 1976.  The appellant (also referred to as 
"claimant") is his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  

The appellant appeared at the RO in Manila, Republic of the 
Philippines, and testified at a videoconference personal 
hearing in November 2007 before the undersigned Acting 
Veterans Law Judge in Washington, DC.  This case has been 
advanced on the Board's docket due to the advanced age of the 
appellant.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007). 


FINDINGS OF FACT

1.  The veteran died in February 1976; the Certificate of 
Death lists the immediate cause of death as due to bleeding 
due to peptic ulcer.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability; the medical 
evidence does not show peptic ulcer disease within a year of 
service separation.  

4.  The medical evidence does not show a causal link between 
the veteran's peptic ulcer disease and his active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters 
sent to the appellant in November 2004, August 2005, and 
February 2006 that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence, and asked the appellant to submit evidence and/or 
information in her possession to the AOJ. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished.  The evidence of record includes the death 
certificate, service medical records, service personnel 
records, the appellant's statements, and the appellant's 
personal hearing testimony.  At the personal hearing in 
November 2007, the appellant was provided an opportunity to 
set forth her contentions.  The record does not otherwise 
indicate that any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
these reasons, the Board finds that VA has fulfilled the duty 
to notify and assist, so that it can consider the merits of 
this appeal without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death
 
Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service incurrence will be presumed for peptic 
ulcer disease if manifest to a compensable degree within one 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

In this case, the veteran died in February 1976 at the age of 
60.  The Certificate of Death lists the immediate cause of 
death as bleeding that was due to peptic ulcer.  At the time 
of the veteran's death in February 1976, service connection 
was not in effect for any disability.  

The appellant contends generally that service connection is 
warranted for the cause of the veteran's death by bleeding 
due to peptic ulcer.  The appellant and her son testified or 
submitted lay statements to the effect that the veteran 
acquired peptic ulcer disease in service because of lack of 
food to eat; the veteran was treated for intermittent and 
severe stomach (abdominal) pains since service separation in 
1946; the treatments consisted of consultation with herbal 
doctors who gave the veteran herbal drugs and herbal medicine 
because they could not afford other medical treatment and 
doctors were not available. 

The evidence does not show that the veteran had been 
diagnosed with peptic ulcer within one year of separation 
from service.  The weight of the evidence demonstrates that 
his peptic ulcer was first shown many years after service in 
1976.  The treatment records from V. Luna General Hospital 
reflect treatment in February 1976 for peptic ulcer disease 
and terminal complications.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran's medical and personnel 
records reflect no complaints, clinical findings, or 
diagnosis of peptic ulcer disease.  The competent medical 
evidence also reflects no evidence of a peptic ulcer within 
one year of service separation, and no medical evidence of 
peptic ulcer after service until many years after service in 
1976.  

In addition, there is no competent medical evidence of record 
of a nexus between the veteran's peptic ulcer disease and any 
injury or disease during active duty service.  On the medical 
question of relationship of peptic ulcer disease to service, 
although the appellant and her son are competent to testify 
as to any symptoms they observed the veteran experience at 
any time, including from service separation until his death, 
because they are lay persons not shown to possess the medical 
training and expertise necessary to render a medical opinion, 
any assertions that the veteran's peptic ulcer disease was 
related to his active military service do not constitute 
medical evidence of a nexus between the cause of the 
veteran's death and any injury or disease during his active 
duty service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 
 

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


